vacating subpoena and notice of examination before trial modified by granting the motion only in respect to items 2, 3, 4, 6, 8, 9, 11, 13, 14, 15, 17, 19, 21, 24, 26 and 27, and permitting examination as to items 1, 5, 7, 10, 12, 16, 18, 20, 22, 23 and 25, and, as so modified, affirmed, without costs; examination to proceed at the place and hour fixed by the notice *795ten days after the entry of the order herein. Lazansky, P. J., Hagarty, Tompkins and Davis, JJ., concur; Kapper, J., dissents and votes to affirm.